42 So.3d 742 (2009)
Clint FOLSOM
v.
STAGG RUN DEVELOPMENT, LLC, et al.
2061126. *743 
Court of Civil Appeals of Alabama.
December 18, 2009.
Jesse P. Evans III and Michael B. Odom of Haskell Slaughter Young & Rediker, LLC, Birmingham, for appellant.
Jack H. Harrison of Scott, Sullivan, Streetman & Fox, PC, Birmingham; and Randy A. Dempsey and F. Wade Steed of Dempsey, Steed, Stewart, Ritchey & Gaché, LLP, Birmingham, for appellees.

On Remand from the Alabama Supreme Court
PITTMAN, Judge.
The prior judgment of this court has been reversed by the Supreme Court of Alabama, see Ex parte Folsom, [Ms. 1071705, March 20, 2009] 42 So.3d 732 (Ala.2009). On remand to this court, and in compliance with the supreme court's opinion, the judgment of the circuit court is reversed and remanded for further proceedings.
REVERSED AND REMANDED.
THOMPSON, P.J., and BRYAN, THOMAS, and MOORE, JJ., concur.